Order reversed on the law, with ten dollars costs and disbursements, and proceeding dismissed, with ten dollars costs. Memorandum: The order appealed from directs the municipal civil service commission of the city of Buffalo to forthwith suspend operation of rule 23, subdivision 1, of the municipal civil service rules of the city of Buffalo, so that the said rule *1069will not be a bar to the reinstatement of the petitioner, and further that the commission forthwith reinstate the petitioner to his position as patrolman in the police department of the city of Buffalo. The rules prescribed by the municipal civil service commission have the force and effect of law. (Civil Service Law, § 6, subd. 1.) The municipal civil service commission had no power to suspend the operation of rule 23, subdivision 1, for the benefit of the petitioner and the court likewise was without power to order the commission to do so. (Matter of O’Brien v. Delaney, 255 App. Div. 385; People ex rel. Davie v. Lynch, 164 id. 517.) All concur. (The order directs the suspension of the operation of rule 23, subdivision 1, of the civil service rules of the city of Buffalo, and directs the reinstatement of petitioner as patrolman in the police department.) Present —• Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.